Citation Nr: 0828040	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-31 575	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Whether a June 1971, rating action, which denied service 
connection for keratoconus with astigmatism, was clearly and 
unmistakably erroneous (CUE).

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
keratoconus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 2006 (service connection for right ear hearing 
loss), May 2006 (new and material evidence to reopen claim 
for service connection for keratoconus), and October 2006 
(CUE in the June 1971 rating decision).  

Although the eye condition at issue has been referred to as 
"astigmatism, keratoconus," it appears from the service 
medical records that astigmatism is, in this case, a 
manifestation of keratoconus; as such, it is not a separate 
disability, but rather a symptom of the disability at issue, 
keratoconus, which includes all manifestations of the 
condition.  

The issue of service connection for keratoconus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability in the right ear meeting VA 
criteria was not shown in service, or for many years 
thereafter, and a hearing loss disability shown after service 
is not related to any in-service events, including noise 
exposure.  

2.  An unappealed June 1971 rating decision, which denied the 
veteran's claim for service connection for keratoconus with 
astigmatism, was reasonably supported by evidence then of 
record and prevailing legal authority; the rating decision 
was not undebatably erroneous. 

3.  Evidence received since the June 1971 rating decision 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and, when considered with legal changes since 
the prior decision, raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  There was no CUE in the June 1971 RO rating decision 
which denied service connection for keratoconus.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2007).

3.  New and material evidence has been received to reopen the 
claim for service connection for keratoconus.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Ear Hearing Loss

A.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In a letter dated in December 2005, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claims.  Later, in March 2006, he was provided 
with information regarding assigned ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although not provided prior to the initial adjudication of 
the claim, the claim was subsequently readjudicated by means 
of a statement of the case in September 2006.  Therefore, any 
timing defect in the provision of this aspect of the notice 
was harmless error.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
private and VA medical records.  A VA examination as to nexus 
was provided.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
He is represented by counsel, and has not identified the 
existence of any potentially relevant evidence which is not 
of record.  Thus, the Board also concludes that VA's duty to 
assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Analysis

In a March 2006 rating decision, the RO granted service 
connection for left ear hearing loss, and denied service 
connection for right ear hearing loss.  The veteran appealed, 
contending of his right ear hearing loss is exactly the same 
as for his service-connected left ear hearing loss, and, 
therefore, service connection should be granted.  He notes 
that service connection may be established for hearing loss 
even if initially manifested several years after separation 
from service, on the basis of evidence showing that the 
recurrent hearing loss is causally related to injury or 
disease suffered in service, citing to Hensley v. Brown, 5 
Vet. App. 155 (1993).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including sensorineural hearing 
loss, if the disability was manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

The veteran's entrance examination in September 1967 included 
audiometric testing, which was noted to have been conducted 
using ASA units.  Thus, the audiometric readings must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  As 
converted, the audiometer disclosed pure tone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
0
LEFT
15
5
10
25
50



The December 1970 separation examination disclosed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
50
80

The veteran's DD Form 214 reveals that his occupational 
specialty was Security Policeman.  

In December 2005, he filed his initial claim for service 
connection for hearing loss.  A VA examination was conducted 
in February 2006.  The veteran reported a history of military 
noise exposure to flight line noise and light weapons noise.  
He stated that he did not have occupational noise exposure.  
The examiner concluded that the veteran had bilateral 
sensorineural hearing impairment.  The examiner also 
concluded that the veteran's pre-existing left ear hearing 
loss was at least as likely as not aggravated by military 
service, and that it was not likely that the right ear 
hearing loss was related to service because his separation 
audiogram was normal by VA standards.  

Pure conduction threshold levels obtained on that occasion, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
45
LEFT
10
15
25
65
80

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  Under 
this standard, the veteran currently meets the criteria for 
right ear hearing loss, but did not in service.  Indeed, 
hearing in the left ear was shown to be entirely normal.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (thresholds 
higher than 20 decibels indicate some degree of hearing 
loss).  

As pointed out by the veteran, service connection for hearing 
loss may be granted under certain circumstances when not 
shown in service.  Specifically, service connection may be 
granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley, supra, at 159.  

The service medical records show that the veteran did not 
have a hearing loss at separation, and the only medical 
evidence addressing whether a hearing loss disability was of 
service onset concluded that it was not likely due to in-
service hearing loss.  For a grant of service connection, 
there must be medical evidence of a nexus between the current 
disability and the in-service disease or injury (in this 
case, noise exposure).  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Hensley did not dispense with the 
requirement of a medical nexus between a hearing loss shown 
later and service.  See Hensley, 5 Vet. App. at 159-160.  

In this case, there is no medical basis on which to attribute 
the post-service hearing loss to service.  Although the VA 
examination report is not a model of exposition, neither the 
Board nor the veteran possesses the necessary medical 
expertise to challenge the results of this medical evidence.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is 
not competent to offer a diagnosis or medical opinion); Jones 
v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  
Particularly in the absence of any medical evidence to the 
contrary, there is simply no basis to question the 
examination conclusion.  

In sum, the evidence shows that right ear hearing loss was 
not shown in service; there is no contemporaneous evidence of 
the presence of a hearing loss disability in the right ear 
until 35 years after service; and the only competent evidence 
addressing the question of a nexus to service found that it 
was not likely related.  Thus, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss of the right ear.  As a 
result, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Service Connection for Keratoconus-Previously Denied 
Claim

In his December 2005 claim, the veteran claimed service 
connection for a bilateral eye condition.  However, service 
connection for an eye condition, "astigmatism, keratoconus" 
was previously denied by the RO in a rating decision dated in 
June 1971.  The veteran did not appeal that decision, and, 
accordingly, it became final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002).  The "purpose of the rule of finality is to 
preclude repetitive and belated readjudication of veterans' 
benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).  There are only two exceptions to the rule 
of finality of VA decisions, i.e., challenges based on CUE in 
a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and 
reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108).  Id.  Both of these issues are 
addressed in this decision.  Because the evidence of record 
at the time of the June 1971 decision is pertinent to both 
issues, the pertinent evidence will be summarized first, 
followed by the analysis of each issue.

A.  Evidence of Record at the Time of the June 1971 Rating 
Decision

Evidence of record at the time of the June 1971 rating 
decision included the service entrance examination performed 
in September 1967, which disclosed a history of "eye 
trouble."  The veteran wore glasses.  On examination, his 
distant vision was 20/25 in the right eye and 20/20 in the 
left eye, correctible to 20/20 bilaterally.  Near vision was 
20/40 in the right eye, correctible to 20/30, and 20/25 in 
the left eye, correctible to 20/20.  He entered onto active 
duty several months later, in March 1968.  

In May 1968, an examination for remote/isolated duty was 
performed, which disclosed distant vision of 20/70 in the 
right eye and 20/20 in the left eye, and near vision of 20/50 
in the right eye and 20/20 in the left eye.  It was noted 
that he had defective near and distant visual acuity and 
needed glasses.

In August 1968, his distant visual acuity was 20/40 in the 
right eye and 20/30 in the left eye.  His near visual acuity 
was 20/50 in the right eye and 20/25 in the left eye, and he 
was referred to an optometrist.  

A September 1968 ophthalmology consult by an optometrist 
noted that the veteran had last been examined two years ago.  
He wore glasses for astigmatism, but said they did not help.  
He had blurry vision, both near and far.  A complete 
examination was conducted, including a slit lamp which showed 
no signs of keratoconus.  Nevertheless, a badly distorted 
anterior cornea was noted, and the impression was 
keratoconus.  

He was referred for a differential diagnosis between 
irregular corneal astigmatism and keratoconus.  In October 
1968, it was noted that the blur problems had been noted two 
years ago.  He continued to be followed.  In March 1969, the 
corneal image was distorted on the right but appeared normal 
on the left.  The impression at this time was probable early 
keratoconus.  In May 1969, headaches possibly due to an as 
yet untreated keratoconus were noted.  

In October 1969, it was noted that the veteran had a 
diagnosis of possible keratoconus, worse on the right.  Five 
pairs of contact lenses had not been able to correct the 
vision in the right eye, and his vision had progressively 
deteriorated for one year.  At this time, a slit lamp 
examination showed an increased number of corneal nerves in 
the right eye.  The impression was keratoconus.  According to 
a profile sheet dated in October 1969, the veteran had 
elevated astigmatism, rule out keratoconus.  He now had 
diplopia and decreased visual acuity in the right eye which 
could not be corrected with glasses, and was in the process 
of being fitted with proper contact lenses.  

According to a December 1970 narrative summary prepared in 
connection with Medical Board proceedings, the medical 
officer had first seen the veteran in November 1970, with a 
chief complaint of keratoconus.  His history dated to 
September 1968, at which time an ophthalmologist had 
diagnosed early keratoconus.  He had been fitted with a 
contact lens and had visual acuity of 20/20 after that.  In 
October 1969, the diagnoses of keratoconus had been 
reconfirmed.  When seen in November 1970, he had visual 
acuity of 20/20-3 with the contact lens in his right eye, and 
20/20 in the left eye, without a contact lens.  It was the 
examiner's impression that the veteran had a high cylinder 
with an irregular astigmatism, probably related to early 
keratoconus.  The examiner thought the keratoconus had 
probably been present before service, was not service 
aggravated, and was exhibiting natural progress.  However, he 
recommended that the veteran be discharged from the service 
because of keratoconus.  The separation examination in 
December 1970 disclosed uncorrected distant and near vision 
of 20/200 in the right eye and 20/25 in the left eye.  

Medical Board records dated in December 1970 show that the 
veteran was to be discharged due to keratoconus of the right 
eye, correctible to 20/20 with contact lens, with vision of 
20/20 in the left eye.  The condition EPTS (existed prior to 
service) without service aggravation beyond the natural 
progress of the disease.  

Also of record was the veteran's claim received in May 1971, 
which claimed service connection for aggravation of a 
condition of both eyes.  

Based on this evidence, the RO denied the claim in June 1971, 
on the grounds that the condition was a constitutional or 
developmental abnormality, and not a disability under the 
law.  In addition, the RO noted that there was no incident of 
aggravation shown, and the progression shown during service 
was the natural progress of the disease.  


B.  CUE

As a threshold matter, the veteran contends that the VCAA 
requires that he be advised of the information necessary to 
substantiate the claim, as well as of the existence of 
negative evidence and how to counter this evidence.  However, 
a CUE claim is not a claim for benefits, but rather is a 
collateral attack on a final decision; while CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim 
for benefits under the part II or III of title 38, which 
govern the benefits available under the laws administered by 
VA.  Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
Moreover, a decision on a CUE claim must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and the notice and duty to assist 
provisions of the law are inapplicable.  Id.; see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In this regard, "CUE 
claims are not conventional 'appeals,' but rather are 
requests for revisions of previous decision[s]."  Disabled 
American Veterans (DAV) v. Gober, 234 F.3d 682, 694 
(Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 
(Fed.Cir.1998)).  Thus, the Board the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to this CUE claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  To establish CUE in a prior, 
final decision, all three of the following criteria must be 
met:  (1) either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The veteran contends that he was not provided with adequate 
reasons and bases for the denial of his claim.  He did not 
identify whether he meant the June 1971 rating decision, or 
the October 2006 CUE decision.  The Board reviews decisions 
on appeal on a de novo basis, and the RO has provided the 
veteran with the legal basis and analysis of the reasons for 
its denial of the CUE claim in the October 2006 rating 
decision, as well as the April 2007 statement of the case.  
As to the June 1971 rating decision, the veteran was notified 
that his claim was denied, and provided notification of his 
appellate rights in correspondence dated in June 1971.  
Failure to provide more detailed reasons for the denial of 
his claim has not been indicated to have been outcome 
determinative, and, therefore, was not CUE.  

No allegations of CUE specific to the facts in this case have 
been presented.  In this regard, in the notice of 
disagreement and the substantive appeal the veteran claimed 
that VA was obligated to sympathetically develop his claim, 
and not do so, which was CUE.  First, a breach of the duty to 
assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002).  Additionally, disagreement with how 
the evidence is weighed and evaluated is not clear and 
unmistakable error.  See Baldwin v. West, 13 Vet. App. 1 
(1999); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Moreover, allegations of CUE must be raised with sufficient 
particularity.  See Phillips v. Brown, 10 Vet. App. 25 
(1997).  The allegations in the notice of disagreement and 
substantive appeal pertaining to failure to develop the claim 
sympathetically refers to a claim for an earlier effective 
date, which is not at issue in this case.  

CUE in the June 1971 rating decision is not otherwise shown 
by the record.  The RO based its denial, in large part, on 
the condition as a constitutional or developmental 
abnormality.  The Board need not discuss whether, under the 
law in effect at the time, this was erroneous, because the RO 
also determined that the condition had not been aggravated 
beyond natural progress, and there was still sufficient 
evidence to support the denial of the claim, and, thus, any 
error was not outcome determinative.  

At the time of the RO's decision, the evidence of record 
included the entrance examination, which noted that the 
veteran had "eye trouble," and wore glasses, and defective 
visual acuity in the right eye, to near vision, was shown on 
examination.  He entered onto active duty in March 1968, and 
in September 1968, keratoconus was suspected.  One of his 
reported symptoms was blurred vision, and in October 1968, he 
said that he had had blur problems for 2 years.  In addition, 
the Medical Board conclusions that the keratoconus existed 
prior to service, and was not aggravated by service, were 
based on the opinion of a medical officer, who had been 
evaluating the veteran over the three weeks preceding his 
opinion in December 1970.  

While the Medical Board evaluation report in December 1970 
only noted that the veteran "probably" had keratoconus 
prior to service, in fact, the veteran did in fact have 
abnormal visual acuity noted at entry, with a history of eye 
trouble reported at that time.  Moreover, during service, 
there were no abnormal eye findings, including the 
astigmatism, that were found to be unrelated to the 
keratoconus.  Added to that, the veteran claimed service 
connection on the basis of aggravation, arguably, conceding 
pre-existence.  In view of these factors, there was a tenable 
basis to conclude that the condition was noted on entry, and 
therefore pre-existed service.  As such, the presumption of 
soundness does not apply.  See 38 C.F.R. § 3.304(b) (1970, 
2007) (A veteran is presumed to be in sound condition when 
entering into military service except for conditions noted on 
the entrance examination).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a) (1970, 2007).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.  In view of 
the medical officer's conclusion that the keratoconus was not 
service-aggravated, and showed natural progress in service, 
with no medical opinion to the contrary, it was not 
unreasonable for the RO to have adopted this position in its 
denial of the veteran's claim.  

Moreover, with respect to the veteran's left eye, although 
"possible" keratoconus, worse on the right, was noted in 
October 1969, keratoconus in the left eye was not otherwise 
shown in service.  The Medical Board disclosed keratoconus 
only in the right eye, and his uncorrected visual acuity in 
the left eye was 20/20 at separation.  Therefore, there was 
sufficient evidence to support the conclusion that 
keratoconus was not shown in the left eye, and, therefore, it 
was not erroneous to have denied service connection for a 
left eye condition.  See Degmetich v. Brown, 104 F.3d 1328 
(1997) (without medical evidence of the current existence of 
a claimed condition, there may be no service connection).  

Thus, there was a supportable basis for the RO's denial of 
the claim for service connection for keratoconus with 
astigmatism in June 1971.  A dispute as to how the evidence 
is weighed is inadequate to raise a claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The Board finds that the evidence before the RO at 
the time of the June 1971 rating decision reasonably supports 
the decision, and that the decision reached was consistent 
with the extant governing legal authority.  Accordingly, 
there was no CUE in the June 1971 RO rating decision which 
denied service connection for keratoconus, and the veteran's 
CUE claim is therefore denied.  

C.  New and Material Evidence

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).   

If new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened, 
and if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received since the June 1971 rating decision 
includes private treatment records dated from 1987 to 2005, 
which show bilateral keratoconus.  The earliest record, dated 
in October 1987, notes a history of keratoconus in both eyes.  
The veteran's eye condition had been fairly well controlled 
using hard contact lenses for approximately 19 years.  
Currently, he complained of photophobia, and some decreasing 
visual acuity.  The diagnosis was keratoconus without acute 
corneal decompensation at that point.  Since that time, he 
has undergone numerous treatment modalities and surgical 
procedures to treat bilateral keratoconus, including corneal 
transplants involving the right eye in 1988 and 2002, and the 
left eye in 2000 and 2005.  The most recent note, dated in 
November 2005, showed that the veteran had dry eyes on a 
follow-up evaluation from an August 2005 corneal transplant 
of the left eye.  

This evidence includes medical evidence of keratoconus of the 
right eye which continued after service, and of keratoconus 
of the left eye, evidence which was not of record at the time 
of the June 1971 rating decision.  This evidence of current 
disability relates to a unestablished fact necessary to 
substantiate the claim.  See Degmetich v. Brown, 104 F.3d 
1328 (1997) (without medical evidence of the current 
existence of a claimed condition, there may be no service 
connection).    

In addition, since the June 1971 decision, there have been 
pertinent changes in the regulations, and the interpretation 
of other law and regulations, which affect the issue in this 
case.  First, in 1975, VA added keratoconus to the rating 
schedule in 1975.  40 FR 42537 (Sept. 15, 1975); 38 C.F.R. § 
4.84a, Code 6035.  This inclusion of the disorder as a 
ratable disability is conclusive evidence that keratoconus is 
not a congenital or developmental defect, for which service 
connection is precluded.  See 38 C.F.R. § 3.303.  In essence, 
this changes the legal basis for the claim, since the RO 
denied it, in part, on the basis that it was a congenital or 
developmental defect.

Next, according to Precedent Opinions of the VA Office of 
General Counsel issued after the 1971 rating decision, 
service connection may be granted for congenital or 
hereditary diseases, if initially manifested in or aggravated 
by service.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); 
VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  In view of 
these changes, as well as the previously unconsidered 
evidence of keratoconus which continued after service in the 
right eye, and a current diagnosis of keratoconus in the left 
eye, the Board finds that when considered with previous 
evidence of record, a reasonable possibility of 
substantiating the claim is raised.  Accordingly, the claim 
is reopened with the submission of new and material evidence, 
and VA must review the claim in light of all the evidence, 
new and old.  38 C.F.R. § 3.156.   

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the 
presumption soundness, by clear and unmistakable evidence, 
both that the disorder at issue pre-existed service, and was 
not aggravated by service.  See VAOPGCPREC 3-2003 (July 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for right ear hearing loss is denied.

A June 1971 rating decision was not clearly and unmistakably 
erroneous in failing to grant service connection for 
keratoconus.  

New and material evidence to reopen the claim for service 
connection for keratoconus has been received; to that extent 
only, the appeal is granted.


REMAND

Because the claim for service connection for keratoconus has 
been reopened with the submission of new and material 
evidence, additional assistance in developing evidence 
pertinent to the veteran's claim must be provided.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  In addition, he must be provided VCAA notice with 
respect to the reopened claim.  

The veteran contends that the keratoconus was first shown 
during service, that he was treated on multiple occasions for 
the condition, which nevertheless progressed to the point 
where he was given a medical discharge in January 1971.  This 
is undisputed; however, he had symptoms before service.  

In the above decision, the Board determined that there was no 
CUE in the RO's determining that the veteran's keratoconus 
pre-existed service.  The Board found there was a tenable 
basis for concluding that the condition was undebatably 
present prior to service.  Therefore, the question remaining 
for consideration is whether the pre-existing condition was 
aggravated in service.  

The service entrance examination performed in September 1967 
disclosed a history of "eye trouble," and noted that the 
veteran wore glasses.  On examination, his distant vision was 
20/25 in the right eye and 20/20 in the left eye.  Near 
vision was 20/40 in the right eye, and 20/25 in the left eye.  
He entered onto active duty several months later, in March 
1968, and an examination in May 1968 disclosed distant vision 
of 20/70 in the right eye and 20/20 in the left eye, and near 
vision of 20/50 in the right eye and 20/20 in the left eye.  
By the time of the separation examination in December 1970, 
he had uncorrected distant and near vision of 20/200 in the 
right eye and 20/25 in the left eye.  The diagnosis was early 
keratoconus.  

Although a slit lamp examination in September 1968 showed no 
signs of keratoconus, by October 1969, a slit lamp 
examination showed an increased number of corneal nerves in 
the right eye, and the impression was keratoconus.  

Keratoconus was noted as a suspected diagnosis beginning in 
September 1968, and in March 1969, probable early keratoconus 
was noted.  Nevertheless, in May 1969, headaches possibly due 
to an as yet untreated keratoconus were noted.  In October 
1969, it was noted that five pairs of contact lenses had not 
been able to correct the vision in the right eye, and his 
vision had progressively distorted for a year.  He also had 
diplopia and decreased visual acuity in the right eye which 
could not be corrected with glasses.

This evidence suggests that the veteran's keratoconus 
increased in severity during service.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to natural progress of the 
disease.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  According to the United States Court 
of Appeals for Veterans Claims (Court) this means that if an 
increase in disability is shown in service, a presumption of 
aggravation applies, which can only be rebutted by clear and 
unmistakable evidence of natural progress.  Cotant v. 
Principi, 17 Vet.App. 116, 132 (2003).  As such a 
determination requires medical expertise, he must be provided 
an examination, which includes a claims file review by the 
examiner.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for 
the reopened claim for service connection 
for keratoconus.  Specifically, the 
veteran should be notified of the evidence 
and information necessary to substantiate 
his reopened claim.  Such notice should 
inform him of the respective obligations 
that he and VA bear in the production or 
obtaining that evidence or information.  
The notice should also provide information 
regarding assigned ratings and effective 
dates.  

2.  Schedule the veteran for a VA 
examination by an ophthalmologist to 
determine whether keratoconus of the right 
eye was aggravated in service, and whether 
keratoconus of the left eye was of service 
onset.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  With 
respect to the right eye, the examiner 
should address the following: 

*  Did keratoconus increase in severity 
during service?  In this regard, the 
examiner's attention is drawn to the 
service medical records including tests 
for visual acuity performed in September 
1967 and Mary 1968, as compared with the 
visual acuity of 20/200 noted on the 
separation examination in December 1970, 
as well as slit lamp examination findings 
in September 1968, as compared with 
October 1969 findings.   

*  If so, was the increase in severity of 
keratoconus during service clearly and 
unmistakably (i.e., undebatably, or 
"obviously and manifestly) due to natural 
progress?  In answering this question, the 
opinion should address the service medical 
records, as well as the post-service 
medical records, showing the progression 
of keratoconus during that time.  In 
particular, an October 28, 1987, 
evaluation report by J. Tanner, M.D., 
contains a history of the veteran's 
keratoconus up to that point.  

*  With respect to the left eye, was 
keratoconus of the left eye at least as 
likely as not of service onset?  The term 
"at least as likely as not" means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner must 
provide a complete rationale for all 
opinions provided. 

3.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action, the RO should adjudicate the claim 
for service connection for keratoconus on 
a de novo basis, in light of all evidence 
of record.  If the claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


